Citation Nr: 0909136	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for plantar calluses of 
the bilateral feet, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the Veteran's evaluation for his 
service-connected plantar calluses, bilateral feet, to 10 
percent disabling, effective June 25, 2004.  

In a January 2005 Decision Review Officer (DRO) decision, the 
RO increased the evaluation for the Veteran's plantar 
calluses, bilateral feet, to 30 percent disabling, effective 
June 25, 2004.  The Veteran was advised of the increased 
rating; however, he did not withdraw his appeal.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) held that, on a claim for an original 
or increased rating, the Veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, this appeal continues.  

In July 2008, the Veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's plantar calluses of the bilateral feet are 
currently manifested by no more than severe impairment.  

3.  The Veteran's bilateral foot disability includes hammer 
toes of both feet.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for plantar calluses of the bilateral feet have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2008).

2.  The criteria for separate 10 percent evaluations for 
hammer toes of each foot have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5282 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder or 
of greater interference with work or activities of daily life 
is required to support a claim for increased evaluation; that 
it include at least general notice of more particularized 
bases of granting increased evaluations where, as here, 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In this case, the RO sent a letter to the Veteran in May 2008 
regarding the VCAA notice requirements for his increased 
rating claim.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability was worse than the current evaluation 
contemplates.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disability has become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letter stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  Finally, the letter specifically advised the 
Veteran of the criteria necessary to warrant a higher 
evaluation for his service-connected disability.  

Although the Veteran received notice after the rating 
decision on appeal, the error of notice is non-prejudicial to 
the Veteran.  In this case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the Veteran had actual knowledge of what 
was necessary to substantiate his claim for increased rating, 
which is shown by his statements of record and testimony 
during the July 2008 personal hearing, contending that his 
disability has worsened in severity and affects his overall 
daily functioning.  The Board finds that by way of the 
Veteran's actual knowledge and the overall development of his 
claim throughout the pendency of this appeal, the error of 
notice is non-prejudicial to the Veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from March 
2005 to October 2008, and private medical records dated 
September 2006.  The Veteran was also provided a VA 
examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

During the July 2008 hearing, the Veteran testified that his 
service-connected plantar calluses of the bilateral feet 
cause excruciating and radiating foot pain.  He explained 
that his podiatrist prescribed shoes and medication to 
alleviate the pain; however, the shoes do not work, and the 
medication makes him drowsy.  The Veteran further added that 
because he endures persistent pain with his service-connected 
disability, his gait has become abnormal because of having to 
compensate for his bilateral foot pain.  The pain has even 
forced him to change professions.  The Veteran asserts that 
his service-connected plantar calluses of the bilateral feet 
warrant a higher disability rating, namely a 50 percent 
evaluation.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of disability related to 
the Veteran's disability.  The Board also notes that staged 
ratings may be appropriate in an increased rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

In this case, the Veteran's plantar calluses of the bilateral 
feet are currently assigned a 30 percent disability 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5276.  The Board notes that Diagnostic Code 5299 was 
used to designate an unlisted condition of the 
musculoskeletal system.  See 38 C.F.R. § 4.27 (2008).  

Under Diagnostic Code 5276, a 30 percent evaluation is 
assigned for severe bilateral acquired flatfoot, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated an indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008).  A 50 percent evaluation is assigned for 
pronounced bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Id.  

In October 2004, the Veteran was afforded a VA examination 
for his service-connected bilateral foot disability.  He 
informed the examiner that his left foot bothered him more 
than the right, and he trimmed the calluses periodically 
himself.  Although he admitted to not being on medication or 
haven been treated for his feet, he noted that he did wear 
inserts in his shoes.  

Upon physical examination of the Veteran, the examiner noted 
that the Veteran walked with a slight limp of the left foot.  
The examiner reported the following calluses on the Veteran's 
left foot:  a callus on the dorsum of the left fifth toe 
measuring 1 centimeter with no local tenderness or local 
inflammation, a callus on the ventral surface mid-portion of 
the heel measuring 0.5 centimeters, and a 1 centimeter callus 
in the mid-portion of the ventral surface of the left foot.  
Range of motion testing for the left foot reflected 
dorsiflexion to 30 degrees, plantar flexion to 35 degrees, 
eversion to 30 degrees, and inversion to 35 degrees.  In 
regards to the right foot, the examiner noted the following 
calluses:  a cluster of calluses between the first and second 
toe on the ventral surface measuring 3.5 centimeters by 1 
centimeter, a 1 centimeter callus proximal to the right third 
toe, and a callus on the dorsum of the right fifth toe 
measuring 1.5 centimeters.  Range of motion testing of the 
right foot was 30 degrees of dorsiflexion, 35 degrees of 
plantar flexion, 30 degrees of eversion, and 35 degrees of 
inversion.  The examiner noted that the range of motion of 
the toes and the pulses of both feet were normal.  There were 
no femoral bruits or edema of the legs and feet.  X-rays 
reflected some mild hallux valgus on the right with bunion 
formation.  The diagnosis was moderate bilateral foot 
disability with gradual progression, involving calluses of 
the ventral surface of both feet, the left more than the 
right, with associated chronic foot pain, and calluses of the 
dorsal surface of both fifth toes, the right larger than the 
left.  It was reported that while the Veteran continued to 
complain of pain with weight-bearing ventral surfaces of both 
feet, the only treatment was to shave the calluses 
periodically and to wear shoe inserts.  The examiner further 
added that the calluses had caused tenderness to palpation of 
the ventral surface of both feet, but there was no painful 
motion, edema, weakness, or instability.  The examiner 
concluded that the Veteran could stand on his feet 
approximately 45 minutes to an hour before pain began, and 
could walk for a limited distance without pain, but that 
there was no evidence of abnormal weight-bearing.  

Beginning in March 2005, VA outpatient treatment records note 
the Veteran's complaints of painful calluses.  Specifically, 
in March 2005, the Veteran reported to his local VA 
outpatient treatment facility for evaluation of his calluses.  
The staff podiatrist observed nucleated keratosis and 
contracted digits.  He assessed the Veteran with intractable 
plantar keratoses (IPKS) and hammer toes.  The podiatrist 
prescribed urea 20 and recommended debridement and excocleate 
as well as plastizoate antishocks shoe inserts.  The Veteran 
returned to his local VA outpatient treatment facility in 
April 2005 with persistent complaints of foot pain.  He rated 
the chronic pain an 8 out of 10 in terms of severity and 
reported that the pain has changed his gate.  The Veteran 
stated that his pain is alleviated when the calluses and 
warts are professionally removed, but they grow back 
frequently.  The physician observed a slow gait due to foot 
pain, a right foot bunion, and flat feet upon standing.  X-
rays showed bunion formation in the right first digit and 
acute tenderness between the second and third digits in both 
feet.  It was also noted that the Veteran was prescribed 
orthotics and requested to obtain shoes to fit.  

The Veteran's foot pain continued in July 2005 and in August 
2005.  A VA staff podiatrist again prescribed shoes with 
plastizoate antishocks inserts and debridement.  VA 
outpatient treatment records disclose that the Veteran 
returned in June 2007 after not being seen by VA since July 
2005.  Nonetheless, the Veteran complained of bilateral foot 
pain with a pain level of 10 out of 10.  By July 2008, VA 
outpatient treatment records state that the Veteran was 
diagnosed with foot pain and plantar warts.  It was 
documented that the Veteran was taking over-the-counter APAP 
(acetaminophen) as well as Vicodin for his foot pain.  

The Veteran underwent a second VA examination for his 
service-connected disability in August 2007.  He reported 
experiencing bilateral plantar arch pain radiating to his 
bilateral ankles.  He denied any episodes of flare-up pain 
associated with his ankles, but admitted to experiencing 
effusion of bilateral ankles with prolonged walking or 
standing for more than 20 to 35 minutes.  He further added 
that he had to change his job as a car salesman because he 
could no longer tolerate the prolonged walking or standing 
due to the chronic foot and ankle pain.  He reported that he 
was a financial consultant, and he was only able to walk or 
stand 10 to 20 minutes before sitting down due to the foot 
and ankle pain.  He noted that although he could no longer 
perform activities such as strenuous yard work, household or 
vehicle maintenance, he could complete all routine activities 
of daily living as required.  He informed the examiner that 
he used off the shelf arch supports in his shoes and denied 
the use of other orthopedic assistive devices.  

During physical examination of the Veteran, the examiner 
noted that the Veteran walked slow and deliberately without 
antalgic gait.  He used no cane, brace, or splint, but wore 
arch supports in both shoes.  His ankle joints appeared 
normal without arthritic appearance or effusion.  They were 
of normal skin color and temperature, with no ligamentous 
laxity bilaterally.  The examiner noted the presence of 
tenderness to palpation of the medial, lateral, and anterior 
joint lines, along with 6 degrees of valgus angulation of the 
os calcis in relationship to the long axis of the tibia on 
the left.  There was also eight degrees of valgus angulation 
of the os calcis in relationship to the long axis of the 
tibia on the right.  Mild hammer toe deformities with mild 
callus formation of the bilateral toes two through five and 
exaggerated tenderness to palpation were present.  Bilateral 
Achilles tendons were intact, non-tender, and of normal 
alignment.  Similarly, bilateral longitudinal and transverse 
plantar arches were well maintained, and there was no fixed 
or flexible hind, mid, or forefoot abnormal motion or 
deformity.  

Range of motion testing of the right and left ankles showed 
plantar flexion to 45 degrees, both pre- and post-repetitive 
motion; dorsiflexion to 20 degrees, both pre- and post-
repetitive motion; inversion to 30 degrees pre-repetitive 
motion with 22 degrees of post-repetitive motion (only left 
ankle), and eversion to 15 degrees both pre- and post-
repetitive motion.  The examiner determined there was no 
apparent loss of motion, weakness, fatigability, or loss of 
coordination during or following three repetitions of range 
of motion.  X-rays of the ankles found no acute bony, joint, 
or soft tissue abnormality, and x-rays of the feet showed 
mild hallux valgus on the right foot with bunion formation.  
The examiner diagnosed the Veteran with normal bilateral 
ankles, mild bilateral hammer toes, and mild right foot 
hallux valgus.  It was also opined that it was less likely 
than not the Veteran's current bilateral ankle condition is 
related to his service-connected bilateral foot disability.

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support assignment of 
the next-higher 50 percent evaluation, for the reasons 
discussed below.  

In this case, the Veteran's service-connected bilateral foot 
disability has not been shown to result in marked pronation 
or marked inward displacement of the feet.  In this regard, 
although the Veteran testified during the July 2008 hearing 
that he was informed by physicians his gait had changed 
because of the pain in his feet, there is no objective 
demonstration of marked pronation such as to warrant a higher 
evaluation for his bilateral foot disability.  In fact, the 
October 2004 VA examiner indicated that there was no evidence 
of abnormal weight bearing, and the August 2007 VA examiner 
described the Veteran as walking slow and deliberately 
without antalgic gait.  Thus, despite the Veteran's 
assertions as noted above, and medical evidence noting the 
Veteran's slow pace, there is no evidence of marked 
pronation.  

Similarly, the evidence of record throughout the rating 
period on appeal fails to demonstrate extreme tenderness of 
plantar surfaces of the feet.  The Board acknowledges the 
Veteran's complaints of foot pain, raised during the July 
2008 hearing, VA examinations, and in the outpatient clinical 
records.  Similarly, objectively both VA examiners reported 
tenderness and "exaggerated tenderness" of the feet caused 
by the calluses.  But, the record is void of any evidence of 
extreme tenderness.  Thus, the Board finds that the Veteran's 
current tenderness of his feet is deemed to be accounted for 
by the 30 percent evaluation assigned throughout the rating 
period on appeal.  None of the objective evidence establishes 
extreme tenderness of plantar surfaces of the feet such as to 
warrant the next-higher 50 percent evaluation.  

The evidence of record further fails to show severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  Indeed, no evidence of 
record reveals any spasms of the feet, severe or otherwise.  
In addition, there is no indication that the Veteran's 
bilateral foot disability is not improved by orthopedic shoes 
or appliances.  During both VA examinations, the Veteran 
admitted to wearing shoe inserts, and during the July 2008 
hearing, he testified that the shoe inserts and shoes 
prescribed by his podiatrist have not alleviated his 
bilateral foot pain.  While the evidence of record reflects 
that the Veteran has been prescribed shoes with plastizote 
antishocks insoles and orthotics, there is no indication that 
the Veteran's bilateral foot disability is not improved by 
orthopedic shoes or appliances.  In fact, the October 2004 VA 
examiner opined that the Veteran's only effective treatment 
is to shave the calluses periodically and to wear shoe 
inserts.  The Board acknowledges the representative's 
contentions made in a January 2009 statement regarding the 
Veteran being prescribed shoe inserts in 2005 on two 
occasions, but there is no indication that the Veteran's 
overall symptoms are manifest to the degree of symptomatology 
stated above for the 50 percent rating.  Even if the Board 
considers the Veteran's bilateral foot disability has not 
been improved by orthopedic shoes or appliances, the evidence 
of record does not show marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement, 
and severe spasm of the tendo achillis on manipulation.  
Thus, the Veteran's overall symptoms involving his bilateral 
foot disability are not pronounced and are not sufficient to 
warrant a higher rating.  

The Board has considered whether the Veteran's disability 
would warrant a higher evaluation under other diagnostic 
codes pertaining to the foot.  However, the Veteran does not 
have bilateral weak foot, claw feet (pes cavus), 
metatarsalgia, hallux rigidus, malunion or nonunion of the 
tarsal or metatarsal bones, or other foot injuries to warrant 
an evaluation under Diagnostic Codes 5277, 5278, 5279, 5281, 
5283, 5284.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5278, 5279, 5281, 5282, 5283, 5284 (2008).

The Board notes the Veteran demonstrated right foot hallux 
valgus during the October 2004 and August 2007 VA 
examinations.  The Board has considered Diagnostic Code 5280 
for hallux valgus but, finds that a separate compensable 
rating is not warranted at this time.  Specifically, a 10 
percent rating (the only available under this diagnostic 
code) is warranted for hallux valgus with resection of the 
metatarsal head or for severe hallux valgus if equivalent to 
amputation of the great toe.  The evidence of record does not 
reflect surgery with resection of the metatarsal head and 
does not reflect severe hallux valgus, equivalent to an 
amputation of the great toe to warrant an additional or 
separate evaluation under Diagnostic Code 5280.  

The Board does find that a separate rating is warranted for 
the Veteran's hammer toes.  During the August 2007 VA 
examination, the examiner diagnosed him with mild bilateral 
hammer toes.  Under Diagnostic Code 5282, a hammer toe of a 
single toe warrants a noncompensable rating but when 
involving all toes, unilaterally, without claw foot, a 10 
percent rating is the maximum rating assignable.  
Essentially, in order to be entitled to a compensable 
evaluation of 10 percent, the Veteran generally must 
demonstrate that all toes are hammertoes (without clawfoot).  
Thus, a separate rating of 10 percent is warranted for the 
Veteran's bilateral hammer toes.  

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2008).  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this case, 
Diagnostic Code 5276 is not based on limitation of motion; 
therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  It is also noted that the 
mandates of Hart v. Mansfield, 21 Vet. App. 505 (2007), 
wherein the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings" have 
been considered.  Nonetheless, the Board finds that "staged 
ratings" are not appropriate in this case.  During the 
rating period on appeal, the Veteran's disability has 
appropriately been rated as 30 percent disabling.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2008), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the Veteran's service-
connected bilateral foot disability, interference with his 
employment is to be expected.  However, he has testified that 
he was able to change professions and has flexibility in his 
current work.  Moreover, the record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  The Board recognizes that the Veteran has noted 
that he had to change professional careers because of 
problems relating to his bilateral foot disability.  Thus, it 
is undisputed that the Veteran's bilateral foot disability 
has an adverse effect on employment.  However, as noted 
above, the schedular rating criteria are designed to take 
such factors into account.  In the Veteran's case, there is 
no indication that his bilateral foot disability is so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Therefore, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.  

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the current 30 percent evaluation 
contemplates; however, the objective medical evidence does 
not support the contentions for a higher evaluation.  
However, separate 10 percent evaluations are warranted for 
the Veteran's hammer toes.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased rating for plantar calluses of 
the bilateral feet, currently evaluated as 30 percent 
disabling is denied.  

Entitlement to a separate 10 percent evaluation for bilateral 
hammer toes is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


